                                           Case 4:20-cv-05174-JST Document 35 Filed 09/21/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PENSON & COMPANY, LLC,                            Case No. 20-cv-05174-JST
                                                        Plaintiff,
                                   8
                                                                                           DEFAULT JUDGMENT ORDER
                                                 v.                                        AGAINST DEFENDANT
                                   9
                                                                                           CLOUDSTYLE STORE
                                  10     CLOUDSTYLE STORE,
                                                                                           Re: ECF No. 34
                                                        Defendant.
                                  11

                                  12
                                              In September, the Court adopted and rejected in part Judge Illman’s report and
Northern District of California
 United States District Court




                                  13
                                       recommendation to enter default judgment against Defendant Cloudstyle Store. ECF No. 33.
                                  14
                                       That order explained that the Court would enter judgment for Plaintiff Penson & Company, LLC
                                  15
                                       (“Penson”) on its claims against Cloudstyle Store for copyright infringement, trade dress
                                  16
                                       infringement, and federal and state unfair competition; award actual damages of $607,520 on
                                  17
                                       Penson’s copyright claim; enter a permanent injunction; award $8,000 in attorney’s fees and
                                  18
                                       $1,310 in costs; and award post-judgment interest on the total damages award, including the award
                                  19
                                       of fees and costs.
                                  20
                                              The Court’s order also directed Penson to provide a proposed form of judgment within
                                  21
                                       seven days. Penson submitted a proposed form of judgment within that timeframe. ECF No. 34.
                                  22
                                       No objections were filed. Having reviewed Penson’s proposed form of judgment, the Court
                                  23
                                       hereby orders, adjudges, and decrees that:
                                  24
                                              1. Default Judgment is entered against Cloudstyle Store for copyright infringement, trade
                                  25
                                       dress infringement, and federal and state unfair competition; and
                                  26
                                              2. Cloudstyle Store has created, designed, purchased, imported, distributed, offered for
                                  27
                                       sale and/or sold “VUVUINC” face masks bearing a design that was deliberately copied from, and
                                  28
                                             Case 4:20-cv-05174-JST Document 35 Filed 09/21/21 Page 2 of 3




                                   1   willfully infringed Plaintiff’s “965 Copyrighted Design;

                                   2           3. The Court orders that Cloudstyle Store, its subsidiaries, affiliates, divisions, officers,

                                   3   directors, principals, servants, employees, successors and assigns, and all those in active concert or

                                   4   participation with them, or under their direct or indirect control, including all manufacturers,

                                   5   importers, suppliers, distributors and retailers of any of the Infringing Products, or any other

                                   6   products bearing a design that is substantially similar in appearance to the “965 Copyrighted

                                   7   Design (collectively, the “Infringing Designs”), who receive notice of this Order, are hereby

                                   8   immediately enjoined, restrained, and prohibited from:

                                   9           (a) Copying, imitating, or making any unauthorized use of the “965 Copyrighted Design,

                                  10              or any design substantially similar thereto, including any use in violation of Penson’s

                                  11              exclusive rights in the “965 Copyrighted Design;

                                  12           (b) Manufacturing, importing, distributing, marketing, advertising, offering for sale and/or
Northern District of California
 United States District Court




                                  13              selling any product bearing an Infringing Design, including, without limitation, any of

                                  14              the Infringing Products, or any products bearing a design that is substantially similar to

                                  15              the “965 Copyrighted Design.

                                  16           4. Cloudstyle Store is liable to Penson in the amount of $607,520 for actual

                                  17   damages on Penson’s copyright claim; and

                                  18           5. Cloudstyle Store is liable to Penson in the amount of $8,000 for Penson’s

                                  19   attorney’s fees; and

                                  20           6. Cloudstyle Store is liable to Penson in the amount of $1,310 in costs; and

                                  21           7. Cloudstyle Store is liable to Penson for post-judgment interest on the total

                                  22   damages award, including the award of fees and costs;

                                  23   ///
                                       ///
                                  24
                                       ///
                                  25
                                       ///
                                  26
                                       ///
                                  27
                                       ///
                                  28
                                                                                          2
                                           Case 4:20-cv-05174-JST Document 35 Filed 09/21/21 Page 3 of 3




                                   1          The Court retains jurisdiction of this action for the purpose of enforcing the provisions of

                                   2   this Judgment and Order. The Clerk of Court shall enter judgment and close the file in this matter.

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 21, 2021
                                                                                       ______________________________________
                                   5
                                                                                                     JON S. TIGAR
                                   6                                                           United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
